DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps instructing how to create a survey, which is a fundamental information gathering practice and thus grouped as a certain method of organizing human interactions. This judicial exception is not integrated into a practical application because elements in addition to the abstract idea are generic GUI of a client device for providing a user with the survey template, receiving input question, suggesting answers and receiving an input to create the survey; the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a client device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because elements in addition to the abstract idea are generic GUI of a client device for providing a user with the survey template, receiving input question, suggesting answers and receiving an input to create the survey. The inclusion of these generic computer elements does not render the claim non-abstract. These computer elements are not a meaningful limitation to establish significantly more as they serve merely as a tool to implement the abstract idea and to generally link the abstract idea to implementation via generic computers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Challey 20040128183.

As to claim 1, Challey discloses a method comprising: providing, for display within a graphical user interface of a client device [102, 106, 108, 114, 116, 120] a template for constructing a digital survey (see fig. 4-12; par. 0010, 0046); receiving, from the client device, user input to add a digital survey question to the digital survey (see par. 0011, 0053, 0058); generating suggested answer choices for the digital survey question based on the user input (see fig. 6-7; par. 0059, 0063); and based on additional user input selecting the suggested answer choices, generating, for display within the template for constructing the digital survey, the digital survey question, the suggested answer choices, and selectable options for the suggested answer choices [Build] (see fig. 6-8; par. 0058-0059, 0061, 0063).

As to claim 2, Challey discloses the method of claim 1, wherein generating the suggested answer choices comprises generating generic suggested answer choices to the digital survey question [see fig. 6; yes/no, check box, etc.].

As to claim 3, Challey discloses the method of claim 1, wherein generating the suggested answer choices comprises generating suggested multiple-choice answers to the digital survey question (see fig. 6; par. 0063).

As to claim 4, Challey discloses the method of claim 1, wherein generating the suggested answer choices comprises generating generic suggested answer choices according to a numeric scale [buttons 1-5 or 1-10] (see fig. 6; par. 0063).

As to claim 6, Challey discloses the method of claim 1, further comprising: generating a generic prompt for the digital survey question based on the user input; and generating, for display within the template for constructing the digital survey, the generic prompt with the digital survey question (see fig. 6; par. 0058-0059).

As to claim 7, Challey discloses the method of claim 1, wherein generating, for display within the template for constructing the digital survey, the selectable options for the suggested answer choices comprises generating interactive images for the suggested answer choices [radio buttons] (see fig. 6; par. 0063).

Regarding claims 8-11 and 13-14, they are the corresponding system claims of method claims 1-4 and 6-7. Therefore claims 8-11 and 13-14 are rejected for the same reasons as shown above.

Regarding claims 15-18 and 20, they are the corresponding non-transitory computer readable storage medium claims of method claims 1-4 and 6-7. Therefore claims 15-18 and 20 are rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challey.

As to claim 5, 12 and 19, Challey discloses the method/system/medium of claims 1/8/15, further comprising: receiving, from the client device, further user input to modify a text of a suggested answer choice from the suggested answer choices; and modifying the text of the suggested answer choice for display within the template for constructing the digital survey [multiple choice>enter possible answers and/or modifying cloned survey] (see fig. 7-8; par. 0056, 0063-0064). Challey does not disclose the details on how the cloned surveys are modified; however, it would be obvious to modify a cloned survey using the same GUI shown in fig. 7-8 and modify the possible selection. Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify a cloned survey using the same GUI shown in fig. 7-8 and modify the possible selection since it will create the same predictable result of customizing the survey as desired; thereby, also customizing the cloned survey.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647